Citation Nr: 1522102	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  09-46 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis and rhinitis, to include a compensable rating prior to February 13, 2014.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee degenerative joins disease (right knee disability).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder, including as secondary to service-connected right knee disability.

6.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right knee disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, including depression, including as secondary to service-connected right knee disability.

8.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated June 2007, August 2008, December 2008, December 2009, and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a June 2011 written statement, the Veteran clearly withdrew his claims for service connection for the following issues: bilateral hearing loss, sleep apnea, bilateral hip disorder, varicose veins of the bilateral legs.  Accordingly, these issues are not on appeal before the Board.  38 C.F.R. § 20.204.  



The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for depression as entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In January 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of 60 days, during which new evidence was submitted.  The Veteran and his representative also included a written statement waiving initial AOJ consideration of the new evidence submitted.  Therefore, appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).

In a July 2011 written statement, the issue of entitlement to service connection for cervical spine and plantar fascitis was raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for right knee, right ankle, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran did not experience one or two incapacitating episodes requiring prolonged antibiotic treatment or three to six non-incapacitating episodes of sinusitis per year at any point during the period on appeal.

2.  The Veteran did not experience allergic rhinitis with a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side, at any point prior to February 13, 2014.

3.  The Veteran did not experience allergic rhinitis with polyps at any point during the period on appeal.

4.  The Veteran's currently diagnosed tinnitus did not begin during, or for several years after, his active duty service, and was not otherwise related to service.

5.  The medical evidence does not reflect the Veteran is currently diagnosed with any chronic left ankle disorder.

6.  The Veteran's currently diagnosed back disorder did not begin during, or for several years after, his active duty service, and was not otherwise related to service.

7.  The Veteran's current major depressive disorder did not begin during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected sinusitis and rhinitis, to include a compensable rating prior to February 13, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes (DC) 6510, 6522 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  The criteria for service connection for an acquired psychiatric disorder, to include depression, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Sinusitis and Rhinitis

The Veteran is seeking an increased rating for his service-connected sinusitis and rhinitis.  He was assigned a noncompensable rating for these disorders until an increased 10 percent rating was assigned effective February 13, 2014, under DC 6510.  Throughout the period on appeal, the Veteran has asserted his sinusitis and rhinitis should be separately rated.  He has also asserted the increased 10 percent rating should be assigned prior to February 13, 2014.  As will be discussed, the evidence does not establish ratings in excess of the Veteran's current staged rating is warranted.

Under VA regulations, the General Rating Formula for Sinusitis provides a 10 percent rating for one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The regulations define prolonged treatment as lasting four to six weeks.  38 C.F.R. § 4.97, DC 6510.  

A higher 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

The medical records reflect the Veteran has also been diagnosed with allergic rhinitis, which is rated under DC 6522.  Under this DC, a 10 percent rating is assigned for rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent rating is warranted for rhinitis with polyps.  38 C.F.R. § 4.97.
As an initial matter, the Board notes on several occasions the Veteran reported experiencing headaches along with his symptoms of sinusitis and rhinitis.  However, in an April 2014 rating decision, the AOJ separately granted service connection for migraine headaches secondary to service-connected sinusitis and allergic rhinitis.   Because the Veteran is separately service-connected for his headaches, he cannot also receive compensation under this DC regarding his symptoms of headaches.  38 C.F.R. § 4.14.  

The medical records reflect the Veteran's symptoms are alternatively characterized as sinusitis and rhinitis.  However, the evidence does not establish the Veteran demonstrated the symptoms associated with a compensable rating for either rhinitis or sinusitis at any point prior to February 13, 2014.  

Instead, during his April 2007 VA examination, the examiner diagnosed the Veteran with allergic rhinitis, but opined this condition did not result in any nasal obstruction upon examination.  An additional CT from July 2009 revealed the Veteran's sinuses were clear with no abnormalities.  Therefore, a compensable rating for rhinitis was not established at that time.

In October 2009, a VA medical professional again diagnosed the Veteran with rhinitis and frequent nasal obstruction, and opined this condition resulted in an average of two sinus infections per year, however the examiner did not indicate these infections were incapacitating.  Because this reflects non-incapacitating sinus infections less frequently than three to six times per year, the criteria contemplated by a higher rating, an increased rating was not established.  

In July 2010, the Veteran was evaluated by a VA medical professional.  The medical professional indicated the Veteran had no sinusitis on examination, but experienced sinus problems related to rhinitis, which was allergic in origin.  The Veteran stated his sinus problems were constant, but denied experiencing any incapacitating episodes.  Examination showed nasal obstruction of 30 percent on the right and 20 percent on the left, less than the obstruction contemplated by a compensable rating.  Therefore, no compensable rating was warranted.

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a compensable rating for sinusitis or rhinitis.  Accordingly, no separate or higher ratings are warranted for these disabilities prior to February 2014.

In February 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed the examiner the Veteran.  The examiner indicated it was not clear whether the Veteran had rhinitis or sinusitis.  However, he indicated the Veteran had only two non-incapacitating episodes of sinusitis in the past twelve months and no incapacitating episodes.  Therefore, The Veteran's sinusitis would not warrant a compensable rating, if present.  

The examiner continued and opined the Veteran had allergic and non-allergic rhinitis.  He also indicated this rhinitis resulted in nasal obstruction of greater than 50 percent on both sides.  Therefore, the examiner's report reflects the Veteran's service-connected rhinitis warranted a compensable rating for the first time during the period on appeal.  However, the examiner specifically indicated there were no nasal polyps due to rhinitis, and therefore a rating in excess of 10 percent was not warranted.

Finally, in February 2015 the Veteran's private physician, J.Ch., MD evaluated his sinus related disabilities.  Dr. J.Ch. noted the Veteran did not have a history of incapacitating episodes of sinusitis or non-incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  Additionally, he did not have any complete obstruction of the nasal passage or nasal polyps due to rhinitis.  Therefore, the criteria for a compensable rating for sinusitis or a rating in excess of 10 percent for rhinitis was not met.

The Board has considered that during his January 2015 hearing, the Veteran testified that he was hospitalized for his sinus problems two to three times in the past year, including requiring antibiotics.  However, the claims file has been carefully reviewed and considered, but simply does not include medical records relating to any period of hospitalization due to the Veteran's sinus problems.  Moreover, in his private evaluation conducted the month after his hearing, Dr. J.Ch. specifically noted the Veteran did not have any history of non-incapacitating or incapacitating episodes of sinusitis.  Therefore, the Board finds the Veteran's lay statements are contradictory to the medical evidence and are not probative.

Based on the foregoing, the evidence does not establish the Veteran met the criteria for a rating in excess of 10 percent for service-connected rhinitis at any point during the period on appeal.  Additionally, he did not demonstrate the criteria associated with a compensable rating for rhinitis at any point prior to February 13, 2014.  Finally, the Veteran did not demonstrate the criteria associated with a compensable rating for sinusitis at any point during the period on appeal, so a separate rating based on this diagnostic code would serve no benefit to the Veteran.  Therefore, the Veteran's appeal for an increased rating is denied.

Extraschedular and Rice

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 
However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's rhinitis and sinusitis that would render the schedular criteria inadequate.  His main symptoms were recurrent sinus infections and symptoms of allergies, systems which were specifically addressed by the rating criteria based on episodes of sinusitis and degree of nasal obstruction, as discussed above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran was employed full-time as an automotive technician throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected rhinitis, sinusitis, or right knee disability.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, defined by 38 C.F.R. § 3.309(a), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Finally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

Each of the Veteran's appeals is addressed in turn below.

Tinnitus

The Veteran is seeking service connection for tinnitus.  During his January 2015 hearing, the Veteran testified that he experienced a daily ringing in his ears since service, and sought medical treatment for the condition within one year of his separation from active duty service.


The Board notes that the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds the Veteran's lay testimony is sufficient to establish a current diagnosis of tinnitus.

Additionally, the Court has also specifically held that tinnitus is an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) and therefore a chronic disease under the VA regulations.  Fountain v. McDonald, No. 13-0540 __ Vet. App.  __, 2015 WL 510609, at *12 (Vet. App. Feb. 9, 2015); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (Fed.Cir.2013).

However, as will be discussed, the Veteran's lay description of tinnitus since his separation from active duty service is not supported by the contemporaneous evidence of record.

First, the Veteran's service treatment records have been carefully reviewed and considered, but do not establish the Veteran made any complaint of, or sought any treatment for, any ringing in his ears during active duty service.  Although he indicated he experience ear, nose, or throat trouble on his October 1989 Report of Medical History shortly before his separation from active duty service, in the notes only problems with his eyes and nose were included, there was no mention of ringing in his ears.  

Additionally, in February 1990, one month after his separation from active duty service, the Veteran filed a claim for VA benefits.  The filing of a claim shortly after his separation from service reflects the Veteran was aware of the process for applying for VA benefits at that time.  However, on this initial claim he did not make any complaint of tinnitus or ringing in his ears.  Because the Veteran did not make any complaint of tinnitus during his initial claim for benefits, this provides contemporaneous evidence against his claim that he experienced tinnitus since service.

Additionally, the available post-service medical records do not reflect the Veteran sought any medical treatment for tinnitus within one year after his separation from active duty service.  Because there was no manifestation of tinnitus shown in service, or within one year after his separation from service, presumptive service connection for a chronic disease is not available.  38 C.F.R. §§ 3.303, 3.307. 

Post-service medical records do not reflect the Veteran made any complaint of tinnitus until his filed his current claim for benefits.  Instead, in April 2006, more than fifteen years after his separation from active duty service and approximately one year before filing his current claim, the Veteran denied experiencing tinnitus during an evaluation of hearing with a VA medical professional.  During his January 2015 hearing, the Veteran denied indicating he did not experience tinnitus at his 2006 hearing evaluation.  However, the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  Therefore, the Board finds the Veteran's lay statements denying tinnitus during the course of medical treatment in April 2006 are more probative than his contradictory statements made for compensation purposes during his hearing, and provide additional evidence against his appeal.

In April 2007, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's complete claims file, including his statements that his tinnitus began shortly after his separation from active duty service.  However, the examiner opined that the Veteran's currently diagnosed tinnitus was not related to his active duty service.  The examiner explained that the Veteran did not experience military noise exposure without hearing protection, and opined his symptoms of tinnitus did not onset until 17 years after his discharge, referencing his April 2006 denial of tinnitus.  Because this examiner's report provided a clear opinion and a full rationale supported by the claims file, this report provides probative evidence against the Veteran's appeal.

Based on the foregoing, the evidence does not establish the Veteran's currently diagnosed tinnitus began during or was otherwise caused by active duty service.  The Veteran did not seek treatment for tinnitus in service.  He also denied experiencing tinnitus as recently as April 2006.  Additionally, the examiner's report provides probative evidence against the Veteran's appeal, and the claims file does not include any medical opinion relating the Veteran's current tinnitus to his active duty service.  Therefore, the elements of service connection have not been met, and his appeal is denied.

Left Ankle

The Veteran is also seeking service connection for a left ankle disorder.  During his January 2015 hearing, the Veteran testified he developed problems in his left ankle due to favoring his service-connected right knee.  However, as will be discussed, the evidence does not establish the Veteran has a current left ankle disorder.

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, or sought any treatment for, any left ankle disorder during his active duty service.  He did seek treatment for pain in his right ankle following a fall in late 1987, however he did not report any left ankle pain.  Additionally, during his October 1989 report of medical history shortly before his separation from active duty service, he denied experiencing any bone deformity or foot trouble.  

Furthermore, in February 1990, one month after his separation from active service, the Veteran filed a claim for VA benefits.  As discussed, the filing of a claim shortly after his separation from active service reflects the Veteran was aware of the process for applying for VA benefits at that time.  However, on this initial claim he did not make any complaint regarding his left ankle.  Therefore, the evidence does not establish, and the Veteran has not asserted, he experienced any left ankle symptoms during or shortly after his active duty service.  Accordingly, direct service connection is not available.

Post-service medical records do not reflect the Veteran has been diagnosed with a left ankle disorder related to his service-connected right knee.  Instead, an x-ray from February 2009 showed the Veteran's left ankle was in normal condition. 

In May 2014, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  However, the examiner opined the Veteran had a normal left ankle.  He had normal range of motion, even after repetitive use, normal muscle strength, no objective evidence of instability, and no swelling.  Additionally, the results of imaging studies were normal.  Therefore, the examiner opined the Veteran's left ankle was in normal condition, and there was no current disability.

In January 2015, the Veteran's accredited representative submitted a questionnaire purportedly completed by a private orthopedic physician who evaluated the Veteran.  The letter did not include any diagnosis of a current left ankle disorder.  Additionally, he opined any left ankle condition of the Veteran was less likely than not due to the Veteran's service-connected right knee injury, providing evidence against his appeal

Based on all the foregoing, the medical evidence does not include any diagnosis of a current left ankle disorder.  Because there is no current disability upon which benefits could be granted, service-connected secondary to a service-connected right knee disability is not available.  Accordingly, the Veteran's appeal is denied.

Back

The Veteran is also seeking service connection for a back disorder.  As an initial matter, the AOJ found the August 2008 rating decision denying entitlement to service connection became final, and therefore new and material evidence was required to reopen the Veteran's claim for entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds the December 2008 written statement, which clearly expressed disagreement with the August 2008 rating decision, was a timely notice of disagreement.  38 C.F.R. § 20.202.  Accordingly, the August 2008 rating decision did not become final, and the submission of new and material evidence was not required.  As such, the Board will proceed with appellate adjudication of entitlement to service connection for a back disorder.

The Veteran's service treatment records reflect he sought treatment for back pain in January 1989.  The reviewing medical professional indicated his back was normal upon examination.  The Veteran demonstrated he was able to forward bend at his waist nearly until he could touch the floor, with no back spasm.  The examining medical professional did not diagnosis any chronic back disorder, but did indicate the Veteran was obese.  The service treatment records do not reflect the Veteran sought any additional treatment for, or made any additional complaint of, back pain after January 1989.  Instead, on his October 1989 report of medical history, the Veteran specifically denied experiencing recurrent back pain.  Therefore, although the Veteran reported back pain during his active duty service, the evidence does not establish he experienced a chronic back disorder during service.

As discussed, in February 1990, one month after his separation from active service, the Veteran filed a claim for VA benefits.  The filing of a claim shortly after his separation from active service reflects the Veteran was aware of the process for applying for VA benefits at that time.  However, on this initial claim he did not make any complaint regarding any back symptoms.  Because the Veteran did not make any complaint of a back disorder during his initial claim for benefits, this provides contemporaneous evidence against his claim that he experienced back pain since service.  

In May 2008, the Veteran was provided with a VA examination.  The Veteran reported experiencing aching in his low back over the past several months, and denied any injury to his back.  An x-ray of the back was normal.  The examiner opined the Veteran had lumbar strain secondary to his obesity, and therefore not related to his service-connected right knee disability.  Accordingly, this examiner's report provides evidence against the Veteran's claim for secondary service connection.

An additional radiographic scan from February 2009 continued to show the Veteran's back was normal.  However, in a March 2011 private record the Veteran was diagnosed with osteoarthritis.  Accordingly, the presence of a current disability is established.

In January 2015, the Veteran's accredited representative submitted a questionnaire purportedly completed by a private orthopedic physician who evaluated his back disorder.  The examiner indicated he was unable to review the Veteran's medical treatment records, but did review the MRI.  He opined the Veteran's current back disorder was less likely than not secondary to his service-connected right knee injury, providing additional evidence against the Veteran's appeal.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed back disorder began during, or was otherwise caused by, his active duty service.  Instead, the medical records do not reflect the currently diagnosed disorder began until approximately 2011, more than twenty years after his separation from active duty service.  Finally, the evidence does not establish the Veteran's currently diagnosed back disorder was caused or permanently increased in severity by his service-connected right knee disability.  Instead, the claims file includes expert medical opinion from a private physician and VA examiner who each opined the Veteran's current back disorder was not related to his right knee disability, and the evidence does not include any medical opinion to the contrary.  Based on the foregoing, the elements of service connection, including secondary service connection, have not been met, and the Veteran's appeal is denied.

Depression

The Veteran is also seeking service connection for an acquired psychiatric disorder, to include depression.  Service treatment records were reviewed, and reflect that in August 1989 the Veteran sought mental health treatment and reported symptoms of difficulty sleeping.  He described he was going through a divorce.  The reviewing physician's assistant opined the Veteran had depression. 

However, service treatment records do not reflect the Veteran sought any additional mental health treatment during his active duty service.  Instead, on his October 1989 Report of Medical History, the Veteran specifically denied experiencing depression or excessive worry.  Therefore, although the Veteran was diagnosed with a period of depression during his active duty service, the service treatment records do not reflect he experienced any chronic depressive disorder during his active duty service.

As discussed, in February 1990, one month after his separation from active service, the Veteran filed a claim for VA benefits.  The filing of a claim shortly after his separation from active service reflects the Veteran was aware of the process for applying for VA benefits at that time.  However, on this initial claim he did not make any complaint regarding any psychiatric symptoms, including depression.  Because the Veteran did not make any complaint of an acquired psychiatric disorder during his initial claim for benefits, this provides contemporaneous evidence against his claim.

Post-service medical records do not reflect the Veteran sought any medical treatment for a psychiatric disorder for several years after his separation from active duty.  Instead, in July 2010, approximately ten years after his separation from active service, he sought mental health treatment.  He reported feeling depressed for three years, or approximately since 2007.  Therefore, the Veteran's statements made during the course of medical treatment suggest his current symptoms of depression began several years after his separation from active duty service, providing probative evidence against his claim.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

 During his July 2010 treatment, the Veteran reported financial concerns and feeling of helplessness.  The psychiatrist opined the Veteran had irritability and depressive symptoms, however noted he was well groomed, polite, and cooperative.  He diagnosed "depression 2/2 medical condition," however did not indicate which condition.   The Veteran was prescribed medication for his depression.

The following month, the Veteran returned for a checkup.  He reported the medication helped with his depression.  However, he reported ongoing guilt regarding the death of his son in service, and indicated this guilt affected his ability to parent his other children.  His diagnosis of depression secondary to a medical condition was continued, but the medical professional again did not indicate which medical condition.  The medical records reflect the Veteran failed to report to his follow-up appointments regarding his mental health.

In May 2014, the Veteran was provided with a VA examination by a licensed psychologist.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran's relevant medical history, including in-service treatment for depression and post-service treatment beginning in the summer of 2010.  The examiner opined the Veteran's post-service records related his psychiatric condition to his weight.  Upon examination, the examiner indicated the Veteran was appropriately groomed, thought processes were logical, and affect was mood congruent.  

However, the examiner opined several of the Veteran's responses to questions were incongruous with his medical history and demonstrated intact psychomotor functioning.  For example, the Veteran reported sleeping no more than three hours per night for the past ten years, however in medical records as recently as January 2011 he described his sleep as "okay" and in August 2010 estimated an average of six hours per night.  The examiner also noted the Veteran made several inconsistent statements regarding the source of his current depression, alternatively relating the onset to his son's death during service, disresepect from his peers during service, feelings of abandonment in childhood, or financial difficulties.  He also indicated the Veteran's responses to the written testing and mini-mental status examinations were inconsistent.  Because the Veteran's self-reporting was inconsistent, the examiner indicated he could not accurately diagnose the Veteran with any psychiatric disorder, or offer any medical opinion.

In March 2015 a letter in support of the Veteran's appeal  was submitted by a licensed professional counselor and marriage and family therapist, who indicated he had provided the Veteran with psychotherapy for the past two months, but did not indicate he was able to review, or was otherwise familiar with, the Veteran's relevant medical history.  Instead, based on statements from the Veteran he opined the Veteran's currently diagnosed major depressive disorder began during his active duty service.  However, the letter does not address the Veteran's complete medical history, including his own statements attributing his onset of depression to approximately seven years after his separation from active duty service.  Because this report does not consider these relevant facts, the Board finds this report is less probative.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed depressive disorder began during, or was otherwise caused by, his active duty service.  Although he reported symptoms of depression during service, no chronic depressive disorder began during, or shortly after, his active duty service.  Instead, by the Veteran's own statements, his current symptoms of chronic depression did not begin until several years after his separation from active duty service.  The Board acknowledges the March 2015 letter from the private counselor/therapist relating the Veteran's currently diagnosed depressive disorder to his active duty service.  However, the Board finds that the report and opinion from the private therapist, whose credentials indicate less training and expertise than the licensed VA psychologist, is less probative than the VA opinion of record.  Moreover, the private practitioner did not demonstrate familiarity with the Veteran's complete medical history, and is thus also less probative than the report from the licensed VA psychologist, who demonstrated a complete review of the Veteran's claims file.  Accordingly, the report from the 2014 VA examiner is more probative.  Therefore, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letters dated March 2007, May 2008, February 2009, and October 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to respective initial AOJ adjudication.  The letters also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned VLJ in January 2015, via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding current severity and any relation to active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Regarding all his foregoing appeals, the Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to a rating in excess of 10 percent for service-connected sinusitis and rhinitis, to include a compensable rating prior to February 13, 2014, is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.


REMAND

Right Knee

The Veteran is seeking an increased rating for his service-connected right knee disability, assigned a 10 percent rating throughout the period on appeal for arthritis with painful motion.  38 C.F.R. §§ 4.59, 4.71a, DC 5010.  Prior to the period on appeal, his right knee was assigned a noncompensable rating for instability under DC 5257.  The Veteran was provided with a VA examination in March 2014.  However, the Board finds this examination is not adequate, and remand for an additional examination is required to clarify discrepancies in the medical evidence.

Specifically, the examiner indicated there were no imaging studies of the right knee, and there was no evidence of a meniscal condition.  However, the claims file includes the report from a February 2008 MRI which revealed the Veteran had a medial meniscal tear of his right knee.  The presence of this meniscal tear was again confirmed in a February 2012 MRI.  Additionally, an x-ray from July 2011 revealed the Veteran had mild degenerative joint disease in his right knee.  Therefore, upon remand the examiner should specifically review and address the results from these imaging studies.

Right Ankle

In a July 2011 written statement, the Veteran asserted his right ankle disorder was due, at least in part, to his service-connected right knee disability.  Although the Veteran was provided with a VA examination regarding this issue in June 2009, the examiner did not address whether the Veteran's right ankle condition was caused or permanently aggravated by his service-connected right knee disability.  Accordingly, remand is required for a supplemental VA examiner's opinion.  Additionally, this examiner should also specifically address the January 2015 completed medical questionaire in his supplemental report.



Left Knee

Lastly, in a December 2008 rating decision, the AOJ denied entitlement to service-connected for a left knee disability, including as secondary to service-connected right knee disability.  In a February 2009 written statement, the Veteran expressed clear disagreement with the December 2008 rating decision.  Therefore, the Board finds this February 2009 written statement was a timely notice of disagreement.  38 C.F.R. § 20.202.  Based on review of the claims file, it appears an additional rating decision regarding this matter was issued in April 2014, however to date no statement of the case has been issued.  Accordingly, the Veteran's February 2009 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to service connection for a left knee disorder.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the nature and severity of his service-connected right knee disability.  The examiner should be provided with the Veteran's complete claims file, and a full rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

In evaluating the Veteran's right knee, the examiner should specifically address the results of imaging studies, including the reports of MRIs dated February 2008 and February 2012 which revealed the Veteran had a medial meniscal tear of his right knee, and the x-ray from July 2011 which revealed the Veteran had mild degenerative joint disease in his right knee.  



2.  Return the Veteran's claim to the June 2009 examiner, if available, or to an equally as qualified medical professional.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

Consistent with the factual and medical history, including the January 2015 completed medical questionnaire, the examiner should answer the following question:

Is it as likely as not (50 percent or greater) that the Veteran's right ankle disorder was caused or aggravated (permanently increased in severity) by his service-connected right knee disability?

3.  Provide the Veteran with a statement of the case addressing his claim for service connection for a left knee disorder, including as secondary to his service-connected right knee disability.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

4.  Readjudicate the Veteran's appeals regarding entitlement to an increased rating for his service-connected right knee and service connection for a right ankle disorder and issue a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


